Citation Nr: 0907961	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  08-27 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for dental trauma, for 
compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1949 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2007, 
a statement of the case was issued in July 2008, and a 
substantive appeal was received in September 2008.

The Veteran testified at a Board hearing in February 2009.  A 
transcript of this hearing is of record.

The Board notes that the Veteran's initial filing of this 
claim, and all RO adjudication of this claim giving rise to 
this appeal, has characterized the claim as one for 
"compensation."  Accordingly, the Board recognizes the 
issue on appeal as one for service connection for 
compensation purposes.  However, the Board also recognizes 
that the Veteran's notice of disagreement, substantive 
appeal, and Board hearing testimony all expressed a claim of 
entitlement to service connection for the purposes of dental 
"treatment."

The criteria for service connection for dental treatment 
purposes are different than the criteria for service 
connection for dental disability for compensation purposes, 
and the Board in this decision does not address the merits of 
any claim for treatment purposes which the Veteran is or will 
be pursuing.  The recent claim of entitlement to service 
connection for the purposes of dental treatment has not been 
adjudicated at the RO level, and thus is not properly before 
the Board on appeal.  The issue of entitlement to service 
connection for dental trauma for treatment purposes is hereby 
referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Loss of replaceable missing teeth is not a disorder for which 
service connection can be granted for compensation purposes.


CONCLUSION OF LAW

Service connection for dental disability for compensation 
purposes is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1712 
(West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In a letter sent in September 
2006, the claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, this letter advised the Veteran of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the November 2006 RO rating decision currently on appeal.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In this case, the timely September 2006 VCAA letter provided 
notice of the type contemplated in the Dingess/Hartman 
holding.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and post-service VA records, have been 
obtained.  The Veteran was also afforded a VA dental 
examination in May 2008, with a pertinent examination report 
informed by review of the claims file completed during the 
following month.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to this appeal.  Under these circumstances, no 
further action is necessary to assist the claimant with this 
appeal.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that certain dental conditions, including 
periodontal disease, are not considered disabling by VA and 
may be service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161, but not for purposes of 
compensation.  See 38 C.F.R. § 3.381(a).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 
§ 17.161 of this chapter, but not for purposes of 
compensation.  See 38 C.F.R. § 3.381(a).  Missing teeth may 
be compensable for rating purposes under Diagnostic Code 9913 
('loss of teeth, due to loss of substance of body of maxilla 
or mandible without loss of continuity').  However, the note 
immediately following this code states, "these ratings apply 
only to bone loss through trauma or disease such as 
osteomyelitis, and not to the loss of the alveolar process as 
a result of periodontal disease, since such loss is not 
considered disabling."  38 C.F.R. § 4.150, Diagnostic Code 
9913.  

In this case, a report following a May 2008 VA examination 
(the final version of the report was completed in April 2008) 
clearly shows that the Veteran is "Edentulous, wears 
dentures."  The report explains that the Veteran "has no 
remaining teeth," but that "[t]hey can be replaced by a 
prosthesis."  Thus, it appears that the Veteran's teeth are 
missing and have been replaced with dentures.  The Board 
again emphasizes that replaceable missing teeth will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment, but 
not for purposes of compensation.  See 38 C.F.R. § 3.381(a).

Furthermore, the March 2008 VA examination report clearly 
shows: "No bone loss of the mandible, maxilla, or hard 
palate."  Thus, there is no basis for service connection for 
compensation purposes on the basis of such loss.  The Board 
also observes that the March 2008 VA examination report shows 
that the Veteran "does not have limitation of range of 
motion," and there is otherwise no indication of disability 
for VA compensation purposes.  The report shows that outside 
of being 'edentulous,' the examination found the Veteran to 
be "Healthy."

The Veteran contends that he has lost his teeth as a result 
of trauma during service involving a slip and fall injury.  
However, the Veteran's service treatment records do not 
corroborate the Veteran's account; no other contemporaneous 
evidence corroborates the Veteran's account.  The March 2008 
VA examiner reviewed the claims file, including the Veteran's 
service treatment records, prior to completing the final 
version of his examination report.  Thus informed, the final 
version of the report explains the expert's determination 
that the Veteran "had severe caries throughout his mouth and 
a complete denture and RPD were fabricated while he was in 
service.  He was being treated for poor home care and lack of 
oral hygiene ...."  The examiner concludes that "poor oral 
hygiene resulted in extracting of his teeth.  So his 
condition is not as likely from trauma.  It is from oral 
hygiene."

The Veteran has not presented any competent medical/dental 
evidence which probatively contradicts the critical findings 
and conclusions presented in the March 2008 VA examination 
report.  There is no suggestion in the record that the 
Veteran actually has bone loss of the mandible, maxilla, or 
hard palate.  Likewise, there is no suggestion in the record 
that the Veteran's missing teeth are not actually 
replaceable.  With no non-replaceable missing teeth and no 
bone loss, there is no current diagnosed dental disability 
shown for which service connected compensation may be 
granted.  Therefore, the Veteran does not have a service-
connected compensable dental disability (Class I 
eligibility).  See 38 C.F.R. § 17.161(a).

The Board acknowledges that there are indications of record 
which suggest that the Veteran's pertinent dental pathology 
pre-existed service, that the Veteran contends that the 
dental pathology was actually a result of in-service trauma, 
and that the March 2008 VA examination report indicates that 
the Veteran's dental pathology is not likely the result of 
any in-service trauma.  However, the Board finds that there 
is no need in this case to further address any questions 
regarding pre-existing disability, the presumption of 
soundness, or whether any of the Veteran's dental pathology 
may be due to trauma; this is because the shown clinical 
features of the currently diagnosed dental condition are not 
of a nature for which service connected compensation may be 
granted regardless of how those questions may be resolved.  
Regardless of any other determinations that may be made 
regarding the details of the history of the Veteran's dental 
condition, service connection may not be granted when that 
dental condition is not a disability for VA purposes.  See 
Brammer v. Derwinski, 3 Vet.App. 223 (1992).  Thus, the Board 
will not further consider such questions as they are 
effectively moot in this case.

The Board finds that the Veteran has not presented any 
competent evidence that he currently has a dental disorder 
for which service-connected compensation may be granted.  In 
conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet.App. 307, 311 (1999).  Thus, the appeal is 
denied.




ORDER

Entitlement to service connection for dental disability for 
compensation purposes is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


